UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 001-32626 Talon Therapeutics, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or other jurisdiction of incorporation or organization) 32-0064979 (I.R.S. Employer Identification No.) 2207 Bridgepointe Parkway, Suite 250 San Mateo, CA. (Address of principal executive offices) (Zip Code) (650) 588-6404 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, accelerated filer, or a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of November 11, 2011, there wereissued and outstanding 21,778,812 shares of the registrant's Common Stock, $.001 par value. 1 INDEX Page PART I FINANCIAL INFORMATION 5 Item 1. Unaudited Condensed Financial Statements 5 Unaudited Condensed Balance Sheets 5 Unaudited Condensed Statements of Operations and Other Comprehensive Loss 6 Unaudited Condensed Statement of Changes in Redeemable Convertible Preferred Stock and Stockholders' Deficit 7 Unaudited Condensed Statements of Cash Flows 8 Notes to Unaudited Condensed Financial Statements 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 28 PART II OTHER INFORMATION 28 Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. [Removed and Reserved] 30 Item 5. Other Information 30 Item 6. Exhibits 31 Signatures 32 Index to Exhibits Filed with this Report 33 2 Forward-Looking Statements This Quarterly Report contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, or the Securities Act, and Section21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act. Any statements about our expectations, beliefs, plans, objectives, assumptions or future events or performance are not historical facts and may be forward-looking. These forward-looking statements include, but are not limited to, statements about: ● our ability to obtain adequate financing; ● the development of our drug candidates, including when we expect to undertake, initiate and complete clinical trials of our product candidates; ● the regulatory approval of our drug candidates, including the timing of our submission of applications for marketing approval, our ability to obtain accelerated approval for our lead product candidate Marqibo and other items with the FDA; ● our use of clinical research centers and other contractors; ● our ability to find collaborative partners for research, development and commercialization of potential products; ● acceptance of our products by doctors, patients or payors and the availability of reimbursement for our product candidates; ● our ability to market any of our products; ● our history of operating losses; ● our ability to secure adequate protection for our intellectual property; ● our ability to compete against other companies and research institutions; ● the effect of potential strategic transactions on our business; ● our ability to attract and retain key personnel; and ● the volatility of our stock price. These statements are often, but not always, made through the use of words or phrases such as “anticipate,” “estimate,” “plan,” “project,” “continuing,” “ongoing,” “expect,” “believe,” “intend” and similar words or phrases. For such statements, we claim the protection of the Private Securities Litigation Reform Act of 1995. Readers of this Quarterly Report on Form 10-Q are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the time this Quarterly Report on Form 10-Q was filed with the Securities and Exchange Commission, or SEC. These forward-looking statements are based largely on our expectations and projections about future events and future trends affecting our business, and are subject to risks and uncertainties that could cause actual results to differ materially from those anticipated in the forward-looking statements. Discussions containing these forward-looking statements may be found throughout this report, including Part I, the section entitled “Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operations.” These forward-looking statements involve risks and uncertainties, including the risks discussed in Item 1A of Part II of this Quarterly Report andItem 1A of our Annual Report on Form 10-K for the year ended December 31, 2010, as filed with the SEC on March 28, 2011 (the "2010 Form 10-K"), that could cause our actual results to differ materially from those in the forward-looking statements. Except as required by law, we undertake no obligation to publicly revise our forward-looking statements to reflect events or circumstances that arise after the filing of this report or documents incorporated by reference herein that include forward-looking statements. The risks discussed in the 2010 Form 10-K and inthis report should be considered in evaluating our prospects and future financial performance. In addition, past financial or operating performance is not necessarily a reliable indicator of future performance and you should not use our historical performance to anticipate results or future period trends. We can give no assurances that any of the events anticipated by the forward-looking statements will occur or, if any of them do, what impact they will have on our results of operations and financial condition. References to the “Company,” “Talon,” the “Registrant,” “we,” “us,” or “our” in this report refer to Talon Therapeutics, Inc., a Delaware corporation, unless the context indicates otherwise. 3 NOTE REGARDING REVERSE STOCK SPLIT On September 8, 2010, the Company amended its Certificate of Incorporation to increase the number of authorized shares of Common Stock from 200,000,000 to 350,000,000 and to effect a combination of its outstanding Common Stock at a ratio of one-for-four (the “Reverse Stock Split”).The Reverse Stock Split was effective at the close of business on September 10, 2010.No fractional shares were issued as a result of the Reverse Stock Split, but instead stockholders received cash in lieu of any fractional shares to which they would otherwise have been entitled, based upon the last quoted bid price of the Common Stock on September 10, 2010, as reported on the OTC Bulletin Board. All historical share and per share amounts have been adjusted to reflect the Reverse Stock Split.All stock options and warrants outstanding were appropriately adjusted to give effect to the Reverse Stock Split. 4 PART I - FINANCIAL INFORMATION Item 1. Unaudited Condensed Financial Statements TALON THERAPEUTICS, INC. CONDENSED BALANCE SHEETS (In thousands) (Unaudited) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Available-for-sale securities 16 Prepaid expenses Other current assets 31 - Total current assets $ $ Property and equipment, net 86 97 Restricted cash - Debt issuance costs (Note 3) Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable, accrued liabilities and other short-term liabilities (Note 10) $ Total current liabilities Notes payable, net of discount (Note 3) Other long-term liabilities 2 5 Investors’ rights to purchase additional shares of Series A-1 and A-2 preferred stock (Note 5) Warrant liabilities (Note 7) Commitments and contingencies (Notes 3, 5, 7, 9 and 11) Redeemable convertible preferred stock; $100 par value: 10 million shares authorized; 0.4 million shares issued and outstanding at September 30, 2011 and December 31, 2010; aggregate liquidation value of $45.3 million and $42.4 million at September 30, 2011 and December 31, 2010, respectively (Note 5) Stockholders' deficit: Common stock; $0.001 par value: 350 million shares authorized; 21.8 million and 21.2 million shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively 22 21 Additional paid-in capital Accumulated other comprehensive income (loss) - ) Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities, redeemable convertible preferred stock and stockholders' deficit $ $ See accompanying notes to unaudited condensed financial statements. 5 TALON THERAPEUTICS, INC. CONDENSED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (In thousands, except per share data) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Operating expenses: General and administrative $ Research and development Total operating expenses Loss from operations ) Other income (expense): Interest expense ) Other expense, net (1 ) 34 5 35 Change in fair market value of warrant liabilities (Note 7) ) ) Impairment of available-for-sale (Note 4) - ) Change in fair market value of rights to purchase additional shares of Series A-1 and A-2 Preferred Stock (Note 5) Total other income (expense) ) ) Net loss $ ) $ ) $ ) $ ) Dividends attributable to preferred shares (Note 5 and 8) Net loss applicable to common stock ) Net loss per share, basic and diluted $ ) $ ) $ ) $ ) Weighted average shares used in computing net loss per share, basic and diluted Comprehensive loss: Net loss $ ) $ ) $ ) $ ) Unrealized holdings gains (losses) arising during the period ) ) ) (6
